DETAILED ACTION
	Claims 1-20, and 25-27 are currently pending in the instant application.  Claims 1, 2, 5-10, 12-17, and 19 are rejected.  Claims 3, 4, 11, 20, 25, and 26 are withdrawn from consideration as being for non-elected subject matter.  Claim 18 is objected.  Claim 19 appears allowable over the prior art of record.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 March 2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I and the species of claim 18 in the reply filed on 19 March 2021 has been previously acknowledged. 
According to MPEP 803.02, the examiner has previously determined whether the elected species is allowable.  Applicants’ elected species appears allowable over the prior art of record.  Therefore, the search and examination has been extended to the compounds of claims 18 and 19 in their entirety which appear allowable over the prior art of record, and further to the compounds: 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 and 
    PNG
    media_image2.png
    194
    318
    media_image2.png
    Greyscale
which are not allowable.
Claims 1, 2, 5-10, 12-19 and 27 have been examined to the extent that they are readable on the elected embodiment, the elected species and the above mentioned compounds.  It has been determined that the entire scope claimed is not patentable.  Claims 3, 4, and 11 of elected Group I do not read on the elected species and are withdrawn as X is N in claim 3, but CH in the elected species; Y is H in claim 4, but Y is C(O)NHN=CR7R7’ in the elected species; and m is 1 in claim 11, but 0 in the elected species.  Claims 25 and 26 of elected Group I do not read on the elected species and are withdrawn as the formula elected species (Ic) in claim 18 is 
    PNG
    media_image3.png
    178
    341
    media_image3.png
    Greyscale
.  None of the species of claim 25 and its dependent claim 26 fall within formula (Ic).  
Response to Amendment and Arguments
Applicant's amendment and arguments filed 11 March 2022 have been fully considered and entered into the instant application.  Applicant’s amendment has overcome the 35 USC 102 rejection as being anticipated by Reutlinger et al. as Y has been amended to exclude C(O)O(C1)alkyl.
Claim Objections
Claim 18 is objected to as being dependent upon a rejected base claim, but would appear to be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 14, and 16 (and dependent claims 2, 5-10, 12, 13, 15, 17, and 19) rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, the variables Rsb2, R1a, R2 are by stating, for example:

    PNG
    media_image4.png
    239
    638
    media_image4.png
    Greyscale
.  Notice that the variables are defined as having one or two 4 to 7 membered rings, however, when referring back to the rings, it is stated that “the two or three 4- to 7-membered rings….”.  This renders the claims indefinite as the variables are defined as having one or two 4 to 7 membered ring heterocycles and then three 4- to 7- membered rings are references.  It is therefore unclear how many heterocyclyl rings are present in Rsb2, R1a, and R2 as the definition of the variables reference one and two 4- to 7-membered heterocyclyl rings, but then refers to the three rings.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-10, 12-17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Registry No. 1243447-18-8.
Registry No. 1243447-18-8 is 
    PNG
    media_image2.png
    194
    318
    media_image2.png
    Greyscale
.  This compound corresponds to the instant formula (I), for example, wherein R1’ is H; R1 is C4 alkyl; m is 0; X is CR3; R3 is H; Y is C(O)O(C2)alkyl; R2 is C6 aryl.  Please note for claims 6-9, 13, and 14, the limitations found in the claims are not required on the compound, i.e. for claim 6, Y can still be C(O)O(C2)alkyl, as only the R7 and R7’ values are limited, Y is not limited.  
Registry number 1243447-18-8 is available as prior art as of 28 September 2010  the date it was indexed into the CAplus database. 
See MPEP 2128: ELECTRONIC PUBLICATIONS AS PRIOR ART Status as a "Printed Publication" An electronic publication, including an on-line database or Internet publication, is considered to be a “printed publication” within the meaning of 35 U.S.C. 102(a) and (b) provided the publication was accessible to persons concerned with the art to which the document relates. See In  re  Wyer, 655 F.2d 221, 227, 210 USPQ 790, 795 (CCPA 1981) Since this date represents the date that each compound entered the CAPlus database on STN, this represents the date that each compound was made accessible to the public.
The aforementioned compound anticipates the instantly claimed compounds: It is further noted that for the purposes of determining if a reference is a “printed publication” for the purposes of 102(b), MPEP 2128 states the following: 

    PNG
    media_image5.png
    99
    480
    media_image5.png
    Greyscale
where “prior art disclosures…on an on-line database are considered to be publicly available as of the date the item was publicly posted.”  Since each of the database entries above lists the date that each compound was entered into the on-line database, the compounds were made publicly available as of that date in each citation, and the claims are anticipated.
Regarding the compositions of claim 19, comprising the anticipatory compounds and a carrier, the Registry entry for Registry no. 1243447-18-8 discloses a mass solubility in unbuffered water at pH 7.00. This teaching in of water anticipates the claimed composition, wherein the compounds are present with an carrier (i.e., water).
Claim(s) 1, 2, 5-10, 12, 13, 15, 17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2008/016648.
WO 2008/016648 discloses compounds of the formula I, page 3:

    PNG
    media_image6.png
    340
    421
    media_image6.png
    Greyscale

Pages 3 and 41-44 provide pharmaceutical compositions.  Page 33 provides the specific compound 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
which corresponds to the formula (I), for example, wherein R1’ is H; R1 is (CHR5)n1-R1a; n is 1; R1a is C6 aryl substituted with one Rsb1 which is fluorine; m is 0; X is CR3; R3 is H; Y is C(O)OH; R2 is C6 aryl substituted with one Rsb1 which is OH.  Please note for claims 6-9 the limitations found in the claims are not required on the compound, i.e. for claim 6, Y can still be C(O)O(C2)alkyl, as only the R7 and R7’ values are limited, Y is not limited.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rebecca L. Anderson whose telephone number is (571)-272-0696.  The examiner can normally be reached Monday-Friday from 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane, can be reached at (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA L ANDERSON/Primary Examiner, Art Unit 1626                                                                                                                                                                                                        ____________________					28 June 2022		
Rebecca Anderson					
Primary Examiner					
Art Unit 1626, Group 1620				
Technology Center 1600